[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 08-15696                ELEVENTH CIRCUIT
                                                            APRIL 7, 2009
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                              CLERK

                 D. C. Docket No. 07-00802-CV-T-26-MAP

SHERISA WILDS,


                                                         Plaintiff-Appellant,

                                 versus

COMMISSIONER OF SOCIAL SECURITY,

                                                        Defendant-Appellee,

SSA,

                                                              Interested Party.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (April 7, 2009)

Before BLACK, BARKETT and PRYOR, Circuit Judges.
PER CURIAM:

      Sherisa Wilds appeals a judgment that affirmed the denial of her application

for supplemental security income from the Social Security Administration. 42

U.S.C. § 1383(c)(3). Wilds argues that the administrative law judge erred by

finding that Wilds could work as a school-crossing guard and a flag operator for

road construction and that testimony from the vocational expert that Wilds could

perform both jobs conflicted with the job responsibilities listed in the Dictionary

of Occupational Titles. We affirm.

      We review the decision by the Commissioner “to determine if it is supported

by substantial evidence and based on proper legal standards.” Lewis v. Callahan,

125 F.3d 1436, 1439 (11th Cir. 1997). Substantial evidence consists of “such

relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Id. at 1440. When the Commission affirms the decision of the

administrative law judge and the Appeals Council denies review of that decision,

we review the decision of the administrative law judge. Doughty v. Apfel, 245
F.3d 1274, 1278 (11th Cir. 2001).

      Substantial evidence supports the finding by the administrative law judge

that Wilds could work as a school-crossing guard and a flag operator for road

construction. The administrative law judge was entitled to rely on testimony from

                                          2
the vocational expert that a person with one hand could fulfill the responsibilities

of those positions. See Jones v. Apfel, 190 F.3d 1224, 1230 (11th Cir. 1999).

There was no conflict between the testimony of the vocational expert and the

duties of a crossing guard and a flagger that are listed in the Dictionary of

Occupational Titles, and Wilds offered no evidence at the evidentiary hearing to

establish that the positions require the use of two hands. If a conflict had existed,

the administrative law judge would have been entitled to rely on the testimony of

the vocational expert. See id. at 1229–30.

      The judgment in favor of the Commissioner is AFFIRMED.




                                          3